Citation Nr: 1752247	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-03 193	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from an April 2013 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a February 2017 hearing.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  He submitted evidence of current hearing loss.  The April 2011 VA examiner noted that the Veteran did not have documented hearing loss during service and stated that the Veteran's separation examination in January 1971 showed normal hearing bilaterally.  The examiner concluded that "the Veteran's bilateral hearing loss was not caused by or the result of military noise exposure based upon the Veteran's Separation Hearing Test," showing normal hearing in both ears.  In addition, the examiner reported that the Veteran's tinnitus would not be secondary to a loss in hearing because his hearing was normal at separation.  The examiner also found that the Veteran reported mainly environmental noise, and said he was exposed to enemy fire from "time to time" and sometimes he could hear the big guns from the perimeter but was never right next to them.
In order to fairly and accurately decide the Veteran's claim, the Board must remand the claim for a new VA opinion to clarify the April 2011 finding.  Once VA undertakes a duty to provide a medical examination, due process requires an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124   (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

Additionally, in rendering the opinion, the audiologist should specifically discuss the significance of any in-service or post-service noise exposure and should explain why the Veteran's current bilateral hearing loss is or is not merely a delayed response to in-service exposure to radio noise, artillery and other gunfire.

Lastly, the Veteran testified at the February 2017 Board hearing that he underwent hearing evaluation at Sam's in September 2016.  However, that audiologic evaluation is not of record.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated VA treatment records.  Also, contact the Veteran and have him provide the audiologic evaluation from Sam's, dated in September 2016.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2. Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any bilateral hearing loss.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that bilateral hearing loss had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.

In rendering the opinion, the audiologist should specifically discuss the significance of any in-service or post-service noise exposure and should explain why the Veteran's current bilateral hearing loss is or is not merely a delayed response to in-service exposure to radio noise, artillery and other gunfire.

The term "at least as likely as not "does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

The examiner must provide a complete rationale for any opinion expressed.  The examiner is advised that the lack of documentation of hearing loss in service treatment records or a normal separation examination is not, by itself, a sufficient rationale for a negative opinion.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

4. Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


